Citation Nr: 1146342	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  09-05 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from June 2004 to July 2006.  His DD 214 also reflects almost 22 years of active service prior this period.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO in Houston, Texas, currently has jurisdiction of the claim.  

The Veteran requested a Board hearing in his February 2009 VA Form 9.  In a September 2011 letter, the RO informed him that his hearing had been scheduled for October 2011.  The Veteran, however, failed to report for the scheduled hearing.  As the record does not indicate the Veteran has requested that the hearing be rescheduled, the Board deems the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (2011). 


FINDING OF FACT

The Veteran's hypertension is not manifested by diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; or a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for hypertension was granted with a noncompensable evaluation pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, effective July 6, 2006.  See September 2006 rating decision.  The Veteran has appealed the initial rating assigned and contends that he is entitled to a compensable evaluation.  In pertinent part, he asserts that his history of hypertensive readings supports a compensable rating.  The Veteran also reports that he has been taking blood pressure medication since July 2007 and that but for this medication, he would have complications from hypertension and subsequent problems associated with high blood pressure.  See September 2007 notice of disagreement; February 2009 VA Form 9.  

Hypertension is rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  Under these criteria, a 10 percent evaluation is warranted for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  A 10 percent evaluation is also the minimum evaluation for an individual with a history of diastolic pressure of predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation requires diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  

At this juncture, the Board notes that Diagnostic Code 7101 was amended during the course of the Veteran's appeal.  See 71 Fed. Reg. 52457 (2006).  The amendment, specifically the addition of Explanatory Note (3), which directs the rater to evaluate hypertension separately from hypertensive heart disease and other types of heart disease, is not applicable in this case. 

In a January 2009 letter, Dr. B.G.R. reported that he had reviewed the Veteran's active duty service records and that he was seen in November 2005 with a blood pressure reading of 140/80 and subsequently in June 2006 and July 2006 with readings of 150/78 and 153/69, respectively.  At that time, further lab work was ordered with a plan to begin antihypertensive medication in the future pending lab results.  The Veteran was subsequently started on 10 milligrams of Lisinopril daily and is currently taking 20 milligrams daily.  Dr. B.G.R. also noted that there was evidence in the Veteran's active duty service record dating back to 2003 that he had prehypertension, of which the majority of patients will go on to develop hypertension.  Dr. B.G.R. indicated that it is widely known that the typical course of hypertension is to worsen with age and time and it was evident in this case that the Veteran clearly had shown a progression since 2003 from prehypertension to stage 1 hypertension, then requiring antihypertensive medication, and subsequently requiring increase in dosage of antihypertensive medication in order to control his blood pressure.  See also letter from Dr. B.G.R. received in September 2007.  

The Veteran underwent a VA hypertension examination in March 2009, at which time his claims folder and medical records were reviewed.  He reported that there were approximately three occasions during service that he had to go back for five day blood pressure checks because his blood pressure was elevated.  The Veteran also indicated that he had an episode of acute chest pain in 2005 that was negative as far as cardiac workup, but resulted in being placed on blood pressure medications.  It was noted that the Veteran was taking 20 milligrams of Lisinopril once a day.  The Veteran denied histories of hospitalization or surgery, epistaxis, headache, and stroke/TIA related to hypertension.  He also denied histories of traumatic injury to the heart, cardiac neoplasm, hypertension renal disease, hypertensive cardiovascular disease, and other hypertensive related disease.  The Veteran's blood pressure was measured at 152/82 mmHg on three occasions.  Hypertensive cardiovascular examination revealed that heart sounds were S1, S2; he had regular sinus rhythm and no murmur, click or jugular venous distention (JVD).  Hypertensive pulmonary examination revealed normal chest shape; normal percussion, bilaterally; clear breath sounds in the bilateral upper and lower lobes; and no peripheral edema.  The examiner indicated that heart size was normal on x-ray and that electrolyte panel was also normal.  The Veteran was diagnosed with hypertension.  No hypertensive heart disease was present.  

The Board acknowledges that the Veteran requires medication (Lisinopril) to control his hypertension; the Veteran does not, however, meet the criteria for a 10 percent rating under Diagnostic Code 7101.  More specifically, the evidence of record does not show a history of diastolic pressure of predominantly 100 or more so as to support the minimum evaluation under this diagnostic code.  See service treatment records; treatment records from Wilford Hall Medical Center and Randolph Clinic; VA examination reports dated February 2004, April 2006 (with addendum), and March 2009.  Nor does the evidence show that the Veteran's systolic blood pressure has predominantly been 160 or more.  See id.  In fact, none of the medical evidence of record shows a diastolic pressure reading of 100 or more and there is only one systolic pressure reading over 160.  See July 31, 2006 record from Wilford Hall Medical Center (blood pressure reading 180/92).  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Veteran is disagreeing with the rating assigned after service connection has been granted and an initial disability rating and effective date have been assigned.  Thus the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, to include private treatment records, afforded the Veteran appropriate examinations to determine the severity of his disability, and afforded the Veteran the opportunity to give testimony before the Board although he failed to appear at the scheduled hearing.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


ORDER

An initial compensable rating for hypertension is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


